In an action to recover damages for unlawful imprisonment, plaintiff appeals from an order of the Supreme Court, Westchester County (Ruskin, J.), entered January 23, 1984, which granted defendants’ motion for summary judgment dismissing the complaint.
Order affirmed, with costs.
Defendants’ official actions in the course of transporting, processing and confining plaintiff, a civil prisoner, involved an exercise of governmental discretion for which no liability attaches (Tango v Tulevech, 61 NY2d 34; Rottkamp v Young, 15 NY2d 831). Thompson, J. P., Brown, Weinstein and Kunzeman, JJ., concur.